DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to submission filed 13 January 2022. Claims 1, 6, and 15 have been amended. Currently claims 1-20 are pending and have been examined.

Response to Arguments
Applicant’s arguments, see pages 9-13, filed 13 January 2022, with respect to the feature “via a management interface and an indication of” as recited in independent claim 1 (and similarly in independent claims 6 and 15) have been considered but are moot because the new ground of rejection (citing new reference Borthakur for teaching the new limitation) does not rely on any reference combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because in FIG. 1, the  reference character 120  has been used to designate both Management APIs and Network.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

Claims 1, 4, 6, 9, 11-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Duesterwald et al (US 20160358098 A1) in view of Borthakur (US 9356883 B1).
Regarding claim 1
Duesterwald teaches: A system, comprising: one or more computing devices of a provider network comprising respective processors and memory to implement a machine learning deployment service to ([Abstract] One or more processors obtain and deploy a cognitive engine that utilizes artificial intelligence (AI), machine learning, and/or similar algorithms. Note: FIG. 5 shows one or more computing devices. Also FIG. 1 shows a network, processor, memory); 
receive, from a user of a client of the machine learning deployment service, of the machine learning deployment service:
an inference application ([0030] These instructions are initially received by a cognitive build engine 206, which creates an initial version of the cognitive engine. [0033] has been requested by a user/customer.  [0071] The applications are accessible from various client devices. Note: User/customer corresponds to user and client device corresponds to client. The receiving of instructions to generate the cognitive engine corresponds to receiving an indication of an inference application), wherein the inference application comprises one or more functions configured to perform one or ([Abstract] One or more processors obtain and deploy a version of a trained model that includes data that supports cognitive operations of the cognitive engine within a cognitive service. [0036] For example, assume that the user had been asking the cognitive service 238 to interpret video to identify the number of automobiles that are going through a particular intersection during a certain time of day. If the user later wants to know how many trucks (rather than automobiles) are going through that particular intersection, at the same or different time of day, then the cognitive engine 234 will likely continue to be used, but will now use new data from updated/different trained models 236. However, if the customer now wants to know what the weather is like at this intersection, then a different cognitive engine 234 will be needed); 
a machine learning framework to be used by the inference application, wherein the machine learning framework is configured to run at least a portion of a machine learning model ([Abstract] One or more processors obtain and deploy a cognitive engine that utilizes artificial intelligence (AI), machine learning, and/or similar algorithms.. [0041] Later, the cognitive service may be tasked with monitoring a different traffic intersection); 
the machine learning model to be used by the inference application, wherein the machine learning model is configured to generate the inference data based on collected data ([Abstract] In response to changes to the input used to produce the trained model, one or more processors obtain and deploy a subsequent version of the trained model in support of the cognitive service. Note: Cognitive engine corresponds to the inference application. Also see [0036]); 
([0036] In this example, a new service has been requested of the cognitive service 238 by a customer/user. [Abstract] One or more processors obtain and deploy a cognitive engine. Note: Cognitive service 238 corresponds to device. Also see figure 2); 
responsive to receipt, from the user of the machine learning deployment service, of the indication of the inference application, the machine learning framework, the machine learning model, and the at least one connected device of the remote network of the client: ([0033] A cognitive engine and one or more trained models are then retrieved from the cognitive engine repository 210 and the trained model version management repository 228 by a configuration and deployment engine 230, which sends the cognitive engine and one or more trained models to a profile and test engine 232, which 1) ensures that the selected cognitive engine and one or more trained models are working together properly, and 2) ensures that the selected cognitive engine and one or more trained models are appropriate for a cognitive service that has been requested by a user/customer. Once this verification has occurred, then. [0036] In this example, a new service has been requested of the cognitive service 238 by a customer/user. [0012]  In the latter scenario, the remote computer may be connected to the user's computer through any type of network): 
generate a package based at least on the inference application, the machine learning framework, and the machine learning model; and deploy the package to the at least one connected device ([0033] the cognitive engine 234 and one or more trained models 236 are deployed to a cognitive service 238, which provides cognitive computing services to a user/customer. [0012] In the latter scenario, the remote computer may be connected to the user's computer through any type of network. Note: Also see Figure 5).
However, Duesterwald does not explicitly disclose: via a management interface and an indication of.
Borthakur teaches, in an analogous system: via a management interface ([Column 10, Lines 47-48] using administrative interface. Note: administrative interface corresponds to a management interface) and an indication of ([Column 10, Lines 47-48] The application owner may then indicate, e.g., using administrative interface).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the machine learning deployment service system of Duesterwald to incorporate the teachings of Borthakur to use a management interface. One would have been motivated to do this modification because doing so would give the benefit of enabling application owners 160 to configure an initial resource set 152 for a given application, as taught by Borthakur paragraph [Column 10, Lines 39-40].
Regarding claim 4
The system of Duesterwald and Borthakur teaches: The system as recited in claim 1 (as shown above).
Duesterwald further teaches: wherein the one or more computing devices are configured to implement the machine learning deployment service to: 
([0036] In another embodiment, consider call-out block 205 (“3. New service version requested”). In this example, a new service has been requested of the cognitive service 238 by a customer/user); 
retrieve at least the updated machine learning model ([0036] the cognitive engine 234 will likely continue to be used, but will now use new data from updated/different trained models 236); 
generate another package based at least on the updated machine learning model ([0036] then a different cognitive engine 234 will be needed. This is accomplished by altering the training engine input 218 used by the training pipeline 222); 
and deploy the other package to the at least one connected device ([0033] the cognitive engine 234 and one or more trained models 236 are deployed to a cognitive service 238, which provides cognitive computing services to a user/customer).

Regarding claim 6
Duesterwald teaches: A method, comprising ([Claim 1] method comprising): 
performing, by one or more computing devices of a provider network that implement a machine learning deployment service  ([Abstract] method comprising [Claim 1]. One or more processors obtain and deploy a cognitive engine that utilizes artificial intelligence (AI), machine learning, and/or similar algorithms. Note: FIG. 1 shows a network and also FIG. 5 depicts a cloud computing environment with one or more computing devices): 
receiving, from a user of a client of the machine learning deployment service, of the machine learning deployment service, 
an inference application ([0030] These instructions are initially received by a cognitive build engine 206, which creates an initial version of the cognitive engine. [0033] has been requested by a user/customer.  [0071] The applications are accessible from various client devices. Note: User/customer corresponds to user and client device corresponds to client. The receiving of instructions to generate the cognitive engine corresponds to receiving an indication of an inference application), wherein the inference application comprises one or more functions configured to perform one or more actions based on inference data generated by a machine learning model ([Abstract] One or more processors obtain and deploy a version of a trained model that includes data that supports cognitive operations of the cognitive engine within a cognitive service. [0036] For example, assume that the user had been asking the cognitive service 238 to interpret video to identify the number of automobiles that are going through a particular intersection during a certain time of day. If the user later wants to know how many trucks (rather than automobiles) are going through that particular intersection, at the same or different time of day, then the cognitive engine 234 will likely continue to be used, but will now use new data from updated/different trained models 236. However, if the customer now wants to know what the weather is like at this intersection, then a different cognitive engine 234 will be needed); 
a machine learning framework configured to run at least a portion of a machine learning model ([Abstract] One or more processors obtain and deploy a cognitive engine that utilizes artificial intelligence (AI), machine learning, and/or similar algorithms.. [0041] Later, the cognitive service may be tasked with monitoring a different traffic intersection); 
the machine learning model configured to generate the inference data ([Abstract] In response to changes to the input used to produce the trained model, one or more processors obtain and deploy a subsequent version of the trained model in support of the cognitive service. Note: Cognitive engine corresponds to the inference application Also see [0036]);
 and at least one connected device of a remote network of the client to run the inference application ([0036] In this example, a new service has been requested of the cognitive service 238 by a customer/user. [Abstract] One or more processors obtain and deploy a cognitive engine. [0012]  In the latter scenario, the remote computer may be connected to the user's computer through any type of network. Note: Cognitive service 238 corresponds to device. Also see figure 2); 
responsive to receipt, from the user of the machine learning deployment service, of the indication of the inference application, the machine learning framework, the machine learning model, and the at least one connected device of the remote network of the client: ([0033] A cognitive engine and one or more trained models are then retrieved from the cognitive engine repository 210 and the trained model version management repository 228 by a configuration and deployment engine 230, which sends the cognitive engine and one or more trained models to a profile and test engine 232, which 1) ensures that the selected cognitive engine and one or more trained models are working together properly, and 2) ensures that the selected cognitive engine and one or more trained models are appropriate for a cognitive service that has been requested by a user/customer. Once this verification has occurred, then. [0036] In this example, a new service has been requested of the cognitive service 238 by a customer/user. [0012]  In the latter scenario, the remote computer may be connected to the user's computer through any type of network); 
generate a package based at least on the inference application, the machine learning framework, and the machine learning model; and deploy the package from the provider network to the at least one connected device of the remote network of the client ([0033] the cognitive engine 234 and one or more trained models 236 are deployed to a cognitive service 238, which provides cognitive computing services to a user/customer. [0012] In the latter scenario, the remote computer may be connected to the user's computer through any type of network. Note: Also see Figure 5).
However, Duesterwald does not explicitly disclose: via a management interface and an indication of.
Borthakur teaches, in an analogous system: via a management interface ([Column 10, Lines 47-48] using administrative interface. Note: administrative interface corresponds to a management interface) and an indication of ([Column 10, Lines 47-48] The application owner may then indicate, e.g., using administrative interface).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the machine learning deployment service system of Duesterwald to incorporate the teachings of Borthakur to use a management interface. One would have been motivated to do this modification because doing so would give the benefit of enabling application owners 160 to configure 

Regarding claim 9
The system of Duesterwald and Borthakur teaches: The method as recited in claim 6 (as shown above).
Duesterwald further teaches: further comprising: generating another package based at least on an updated version of the machine learning model ([0036] then a different cognitive engine 234 will be needed. This is accomplished by altering the training engine input 218 used by the training pipeline 222); 
and deploying the other package to the at least one connected device ([0033] the cognitive engine 234 and one or more trained models 236 are deployed to a cognitive service 238, which provides cognitive computing services to a user/customer).

Regarding claim 11
The system of Duesterwald and Borthakur teaches: The method as recited in claim 6 (as shown above).
Duesterwald further teaches: further comprising: receiving an indication of one or more hardware resources of the at least one connected device to be accessible by the inference application; and configuring the inference application to use the one or more hardware resources ([0054] In response to the electronic signal from the hardware sensor indicating that the cognitive service is not meeting predefined performance parameters. Note: The hardware sensor corresponds to the hardware resource. The electronic signal indicating that the cognitive service is not meeting predefined performance demonstrates that the sensor to be accessible by the inference application which in this case is the cognitive service because as shown earlier it includes the cognitive engine. This also shows that the cognitive service is configured to use the hardware sensor).

Regarding claim 12 
The system of Duesterwald and Borthakur teaches: The method as recited in claim 11 (as shown above).
Duesterwald further teaches: wherein the one or more hardware resources comprises a processor configured to accelerate generation of the inference data by the machine learning model ([0054] In one embodiment of the present invention, one or more processors receive an electronic signal, from a hardware sensor, that describes an environment that produces the data in the second trained model. In response to the electronic signal from the hardware sensor indicating that the cognitive service is not meeting predefined performance parameters, one or more processors generate and deploy a third trained model to the cognitive service. Note: The hardware sensor corresponds to the hardware resource and it accelerates generation of the inference data by producing data in the second and third trained model).

Regarding claim 13
The system of Duesterwald and Borthakur teaches: The method as recited in claim 6 (as shown above).
([0003] A cognitive engine and one or more trained models are then retrieved from the cognitive engine repository 210 [0033]. FIG. 1 depicts an exemplary system and network in which the present disclosure may be implemented).

Regarding claim 14 
The system of Duesterwald and Borthakur teaches: The method as recited in claim 6 (as shown above).
Duesterwald further teaches: wherein the receiving the indication of the inference application comprises: receiving a selection of the inference application from among a plurality of inference applications stored by the provider network, wherein different ones of the inference applications are configured to process data generated by different machine learning models ([0030] stored in a cognitive engine repository 210 of cognitive engines, including the currently created cognitive engine and/or previously created cognitive engines. [0033] A cognitive engine and one or more trained models are then retrieved from the cognitive engine repository 210 and the trained model version management repository 228. [Abstract] Trained model that includes data that supports cognitive operations of the cognitive engine within a cognitive service.. Note: Cognitive engine corresponds to inference application. Trained model corresponds to the machine learning model and it includes data that supports the cognitive engine implying that the cognitive engine is configured to process data generated by the trained model).
Regarding claim 15
Duesterwald teaches: A non-transitory computer-readable storage medium storing program instructions that, when executed by one or more computing devices for a machine learning deployment service of a provider network, cause the one or more computing devices to implement ([Claim 13] the computer program product comprising a non-transitory computer readable storage medium):
receiving, from a user of a client of the machine learning deployment service, of the machine learning deployment service, 
an inference application ([0030] These instructions are initially received by a cognitive build engine 206, which creates an initial version of the cognitive engine. [0033] has been requested by a user/customer.  [0071] The applications are accessible from various client devices. Note: User/customer corresponds to user and client device corresponds to client. The receiving of instructions to generate the cognitive engine corresponds to receiving an indication of an inference application), wherein the inference application comprises one or more functions configured to perform one or more actions based on inference data generated by a machine learning model ([Abstract] One or more processors obtain and deploy a version of a trained model that includes data that supports cognitive operations of the cognitive engine within a cognitive service. [0036] For example, assume that the user had been asking the cognitive service 238 to interpret video to identify the number of automobiles that are going through a particular intersection during a certain time of day. If the user later wants to know how many trucks (rather than automobiles) are going through that particular intersection, at the same or different time of day, then the cognitive engine 234 will likely continue to be used, but will now use new data from updated/different trained models 236. However, if the customer now wants to know what the weather is like at this intersection, then a different cognitive engine 234 will be needed); 
machine learning framework configured to run at least a portion of a machine learning model ([Abstract] One or more processors obtain and deploy a cognitive engine that utilizes artificial intelligence (AI), machine learning, and/or similar algorithms. [0041] Later, the cognitive service may be tasked with monitoring a different traffic intersection); 
the machine learning model configured to generate the inference data ([Abstract] In response to changes to the input used to produce the trained model, one or more processors obtain and deploy a subsequent version of the trained model in support of the cognitive service. Note: Cognitive engine corresponds to the inference application Also see [0036]); 
and at least one connected device of a remote network of the client to run the inference application ([0036] In this example, a new service has been requested of the cognitive service 238 by a customer/user. [Abstract] One or more processors obtain and deploy a cognitive engine. [0012] In the latter scenario, the remote computer may be connected to the user's computer through any type of network. Note: Cognitive service 238 corresponds to device. Also see figure 2); 
responsive to receipt, from the user of the machine learning deployment service, of the indication of the inference application, the machine learning framework, the machine learning model, and the at least one connected device of the remote network of the client ([0033] A cognitive engine and one or more trained models are then retrieved from the cognitive engine repository 210 and the trained model version management repository 228 by a configuration and deployment engine 230, which sends the cognitive engine and one or more trained models to a profile and test engine 232, which 1) ensures that the selected cognitive engine and one or more trained models are working together properly, and 2) ensures that the selected cognitive engine and one or more trained models are appropriate for a cognitive service that has been requested by a user/customer. Once this verification has occurred, then. [0036] In this example, a new service has been requested of the cognitive service 238 by a customer/user. [0012] In the latter scenario, the remote computer may be connected to the user's computer through any type of network): 
generating a package based at least on the inference application, the machine learning framework, and the machine learning model; and deploying the package from the provider network to the at least one connected device of the remote network of the client ([0033] the cognitive engine 234 and one or more trained models 236 are deployed to a cognitive service 238, which provides cognitive computing services to a user/customer. [0012] In the latter scenario, the remote computer may be connected to the user's computer through any type of network. Note: Also see Figure 5).
However, Duesterwald does not explicitly disclose: via a management interface and an indication of.
Borthakur teaches, in an analogous system: via a management interface ([Column 10, Lines 47-48] using administrative interface. Note: administrative interface corresponds to a management interface) and an indication of ([Column 10, Lines 47-48] The application owner may then indicate, e.g., using administrative interface).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the machine learning 

Regarding claim 18
The system of Duesterwald and Borthakur teaches: The computer-readable storage medium as recited in claim 15 (as shown above).
Duesterwald further teaches: wherein program instructions cause the one or more computing devices to implement: receiving an indication of one or more hardware resources of the at least one connected device to be accessible by the inference application; and configuring the inference application to use the one or more hardware resources ([0054] In response to the electronic signal from the hardware sensor indicating that the cognitive service is not meeting predefined performance parameters. Note: The hardware sensor corresponds to the hardware resource. The electronic signal indicating that the cognitive service is not meeting predefined performance demonstrates that the sensor to be accessible by the inference application which in this case is the cognitive service because as shown earlier it includes the cognitive engine. This also shows that the cognitive service is configured to use the hardware sensor).

Claims 2, 3, 5, 7, 8, 10, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Duesterwald et al (US 20160358098 A1) in view of Borthakur (US 9356883 B1) and further in view of Mathew et al (US 20150347907 A1).
Regarding claim 2
The system of Duesterwald and Borthakur teaches: The system as recited in claim 1 (as shown above).
Duesterwald further teaches: wherein to generate the package, the one or more computing devices are configured to implement the machine learning deployment service to: ([Abstract] One or more processors obtain and deploy a cognitive engine that utilizes artificial intelligence (AI), machine learning, and/or similar algorithms. Note: FIG. 5 shows one or more computing devices. Also see Fig. 2, element 238).
However, the system of Duesterwald and Borthakur does not explicitly disclose: determine a hardware platform of the at least one connected device; and perform modifications to the machine learning model based on the hardware platform of the at least one connected device, wherein the modified machine learning model is optimized for running on the hardware platform.
Mathew teaches, in an analogous system: determine a hardware platform of the at least one connected device; and perform modifications to the machine learning model based on the hardware platform of the at least one connected device, wherein the modified machine learning model is optimized for running on the hardware platform ([0021] Specifically, the source computing device first establishes a raw predictive model based on a set of training data, and then identifies different types of destination computing devices (e.g., a smartphone and a tablet) that will utilize the predictive model. the source computing device can establish, for each type of destination computing device, a “deployment” predictive model that is specifically tailored to the configuration (i.e., software and hardware capabilities) of the destination computing device. Note: Identifying the type of destination device corresponds to determining the hardware platform).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Duesterwald and Borthakur to incorporate the teachings of Mathew to specifically tailor to the hardware configuration of destination computing device. One would have been motivated to do this modification because doing so would give the benefit of   enabling the predictive model to be utilized by each type of destination computing device in an optimized manner as taught by Mathew paragraph [0021].

Regarding claim 3
The system of Duesterwald and Borthakur teaches: The system as recited in claim 2 (as shown above).
Duesterwald further teaches: wherein to perform modifications to the machine learning model, the one or more computing devices are further configured to implement the machine learning deployment service to ([Abstract] One or more processors obtain and deploy a cognitive engine that utilizes artificial intelligence (AI), machine learning, and/or similar algorithms. Note: FIG. 5 shows one or more computing devices).
However, the system of Duesterwald and Borthakur does not explicitly disclose: perform additional modifications to the machine learning model based on the machine 
Mathew teaches, in an analogous system: perform additional modifications to the machine learning model based on the machine learning framework, wherein the modified machine learning model is optimized for the hardware platform and the machine learning framework ([0021] The source computing device can alternatively—or additionally—establish a generic predictive model—such as the raw predictive model—that can be distributed to destination computing devices. In turn, each destination computing device can process the generic predictive model to establish a deployment predictive model that is specific to the configuration of the destination computing device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Duesterwald and Borthakur to incorporate the teachings of Mathew to establish a generic predictive model specific to the configuration of the destination computing device. One would have been motivated to do this modification because doing so would give the benefit of enabling the predictive model to be utilized by each type of destination computing device in an optimized manner as taught by Mathew paragraph [0021].

Regarding claim 5
The system of Duesterwald and Borthakur teaches: The system as recited in claim 1 (as shown above).
([Abstract] One or more processors obtain and deploy a cognitive engine that utilizes artificial intelligence (AI), machine learning, and/or similar algorithms. Note: FIG. 5 shows one or more computing devices).
However, the system of Duesterwald and Borthakur does not explicitly disclose: determine a hardware platform of the at least one connected device; and select, based on the hardware platform of the at least one connected device, a version from among a plurality of versions of the machine learning framework that are pre-configured for different respective hardware platforms, wherein the selected version of the machine learning framework is pre-configured for the hardware platform of the at least one connected device.
Mathew teaches, in an analogous system: determine a hardware platform of the at least one connected device ([0021] identifies different types of destination computing devices (e.g., a smartphone and a tablet) that will utilize the predictive model. Note: Identifying the type of destination device corresponds to determining the hardware platform); 
and select, based on the hardware platform of the at least one connected device, a version from among a plurality of versions of the machine learning framework that are pre-configured for different respective hardware platforms, wherein the selected version of the machine learning framework is pre-configured for the hardware platform of the at least one connected device ([0021] Accordingly, one embodiment set forth herein involves establishing a predictive model at a source computing device (e.g., a server computing device, a desktop computing device, a laptop computing device, etc.), and then distributing the predictive model to destination computing devices (e.g., smartphones, tablets, wearable computers, car interfaces, etc.) that are configured to utilize the predictive model. Specifically, the source computing device first establishes a raw predictive model based on a set of training data, and then identifies different types of destination computing devices (e.g., a smartphone and a tablet) that will utilize the predictive model. In turn, the source computing device can establish, for each type of destination computing device, a “deployment” predictive model that is specifically tailored to the configuration (i.e., software and hardware capabilities) of the destination computing device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Duesterwald and Borthakur to incorporate the teachings of Mathew to establish a deployment predictive model tailored to the configuration of the destination computing device. One would have been motivated to do this modification because doing so would give the benefit of enabling the predictive model to be utilized by each type of destination computing device in an optimized manner as taught by Mathew paragraph [0021].

Regarding claim 7
The system of Duesterwald and Borthakur teaches: The method as recited in claim 6  (as shown above).
However, the system of Duesterwald and Borthakur does not explicitly disclose: wherein generating the package comprises: determining a hardware platform of the at least one connected device; and performing modifications to the machine learning 
Mathew teaches, in an analogous system: wherein generating the package comprises: determining a hardware platform of the at least one connected device ([0021] Specifically, the source computing device first establishes a raw predictive model based on a set of training data, and then identifies different types of destination computing devices (e.g., a smartphone and a tablet) that will utilize the predictive model); 
and performing modifications to the machine learning model based on the hardware platform of the at least one connected device, wherein the modified machine learning model is optimized for running on the hardware platform ([0021] the source computing device can establish, for each type of destination computing device, a “deployment” predictive model that is specifically tailored to the configuration (i.e., software and hardware capabilities) of the destination computing device. This beneficially enables the predictive model to be utilized by each type of destination computing device in an optimized manner).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the combined teachings of Duesterwald and Borthakur to incorporate the teachings of Mathew to specifically tailor to the hardware configuration of destination computing device. One would have been motivated to do this modification because doing so would give the benefit of enabling the predictive model to be utilized by each type of destination computing device in an optimized manner as taught by Mathew paragraph [0021].
Regarding claim 8
The system of Duesterwald and Borthakur teaches: The method as recited in claim 7  (as shown above).
However, the system of Duesterwald and Borthakur does not explicitly disclose: wherein performing modifications to the machine learning model comprises reducing a size of the machine learning model.
Mathew teaches, in an analogous system: The method as recited in claim 7, wherein performing modifications to the machine learning model comprises reducing a size of the machine learning model ([0023] This can include, for example, changing the “resolution” of models).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Duesterwald and Borthakur to incorporate the teachings of Mathew to change resolution of the models. One would have been motivated to do this modification because doing so would give the benefit of generating a deployment predictive model that is suitable and optimized for deployment on the target architecture of the destination device as taught by Mathew paragraph [0023].

Regarding claim 10
The system of Duesterwald and Borthakur teaches: The method as recited in claim 9 (Note: As shown earlier).
However, the system of Duesterwald and Borthakur does not explicitly disclose: wherein generating the other package further comprises: performing modifications to the updated machine learning model based on the hardware platform of the at least 
Mathew teaches, in an analogous system: wherein generating the other package further comprises: performing modifications to the updated machine learning model based on the hardware platform of the at least one connected device, wherein modifications reduce a size of the updated machine learning model ([0023] The deployment predictive model can be generated such that it is suitable and optimized for deployment on the target architecture of the destination computing device. This can include, for example, utilizing tiling matrices for the appropriate size of a data cache on the CPU, changing the “resolution” of models. Note: Optimizing corresponds to performing modifications to size, resolution of the model to consume smaller amount of resources).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the combined teachings of Duesterwald and Borthakur to incorporate the teachings of Mathew to change resolution of the models. One would have been motivated to do this modification because doing so would give the benefit of generating a deployment predictive model that is suitable and optimized for deployment on the target architecture of the destination device as taught by Mathew paragraph [0023].

Regarding claim 16
The system of Duesterwald and Borthakur teaches: The computer-readable storage medium as recited in claim 15 (Note: As shown earlier).
 the system of Duesterwald and Borthakur does not explicitly disclose: wherein program instructions cause the one or more computing devices to implement: determining a hardware platform of the at least one connected device; and performing modifications to the machine learning model based on the hardware platform of the at least one connected device, wherein the modified machine learning model is optimized for running on the hardware platform.
Mathew teaches, in an analogous system: wherein program instructions cause the one or more computing devices to implement: determining a hardware platform of the at least one connected device ([0021] Specifically, the source computing device first establishes a raw predictive model based on a set of training data, and then identifies different types of destination computing devices (e.g., a smartphone and a tablet) that will utilize the predictive model); 
and performing modifications to the machine learning model based on the hardware platform of the at least one connected device, wherein the modified machine learning model is optimized for running on the hardware platform ([0021] the source computing device can establish, for each type of destination computing device, a “deployment” predictive model that is specifically tailored to the configuration (i.e., software and hardware capabilities) of the destination computing device. This beneficially enables the predictive model to be utilized by each type of destination computing device in an optimized manner).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Duesterwald and Borthakur to incorporate the teachings of Mathew to specifically tailor to the hardware configuration of destination computing device. One would have 

Regarding claim 17
The system of Duesterwald and Borthakur teaches: The computer-readable storage medium as recited in claim 15 (as shown above).
Duesterwald further teaches: wherein program instructions cause the one or more computing devices to implement: generating another package based at least on an updated version of the machine learning model ([0036] then a different cognitive engine 234 will be needed. This is accomplished by altering the training engine input 218 used by the training pipeline 222); 
performing modifications to the updated machine learning model ([0036] the cognitive engine 234 will likely continue to be used, but will now use new data from updated/different trained models 236); 
and deploying the other package to the at least one connected device ([0033] the cognitive engine 234 and one or more trained models 236 are deployed to a cognitive service 238, which provides cognitive computing services to a user/customer).
However, the system of Duesterwald and Borthakur does not explicitly disclose: based on a hardware platform of the at least one connected device.
Mathew teaches, in an analogous system: based on a hardware platform of the at least one connected device ([0021] specifically tailored to the configuration (i.e., software and hardware capabilities) of the destination computing device).


Regarding claim 19
The system of Duesterwald and Borthakur teaches: The computer-readable storage medium as recited in claim 15, wherein to generate the package, the program instructions cause the one or more computing devices to implement (Note: As shown earlier).
However, the system of Duesterwald and Borthakur does not explicitly disclose: selecting, based on the hardware platform of the at least one connected device, a version from among a plurality of versions of the machine learning framework that are pre-configured for different respective hardware platforms, wherein the selected version of the machine learning framework is pre-configured for the hardware platform of the at least one connected device.
Mathew teaches, in an analogous system: selecting, based on the hardware platform of the at least one connected device, a version from among a plurality of versions of the machine learning framework that are pre-configured for different respective hardware platforms, wherein the selected version of the machine learning framework is pre-configured for the hardware platform of the at least one connected ([0021] Accordingly, one embodiment set forth herein involves establishing a predictive model at a source computing device (e.g., a server computing device, a desktop computing device, a laptop computing device, etc.), and then distributing the predictive model to destination computing devices (e.g., smartphones, tablets, wearable computers, car interfaces, etc.) that are configured to utilize the predictive model. Specifically, the source computing device first establishes a raw predictive model based on a set of training data, and then identifies different types of destination computing devices (e.g., a smartphone and a tablet) that will utilize the predictive model. In turn, the source computing device can establish, for each type of destination computing device, a “deployment” predictive model that is specifically tailored to the configuration (i.e., software and hardware capabilities) of the destination computing device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Duesterwald and Borthakur to incorporate the teachings of Mathew to establish a deployment predictive model tailored to the configuration of the destination computing device. One would have been motivated to do this modification because doing so would give the benefit of enabling the predictive model to be utilized by each type of destination computing device in an optimized manner as taught by Mathew paragraph [0021].

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Duesterwald et al (US 20160358098 A1) in view of Borthakur (US 9356883 B1) as applied to claim 15 above and further in view of Mathew et al (US 20150347907 A1) and Ansari et al (US 20160254962 A1).
Regarding claim 20
The system of Duesterwald and Borthakur teaches: The computer-readable storage medium as recited in claim 15, wherein the program instructions cause the one or more computing devices to implement (Note: As shown earlier): 
However, the system of Duesterwald and Borthakur does not explicitly teach: send a notification to the at least one connected device that an updated version of the machine learning model is available,
Mathew teaches, in an analogous system: send a notification to the at least one connected device that an updated version of the machine learning model is available ([Claim 7] identifying a condition to perform an update to the predictive model. [Claim 8] The method of claim 7, wherein identifying the condition comprises receiving a notification from a power management module implemented on the mobile computing device. [Claim 9] The method of claim 8, wherein the power management module is configured to provide the notification when the mobile computing device is connected to an external power source and/or when the mobile computing device is not being operated by a user); 
receive a fingerprint from the connected device ([0021] identifies different types of destination computing devices (e.g., a smartphone and a tablet)); 
determine whether the received fingerprint matches a fingerprint stored at the provider network, wherein the stored fingerprint is associated with stored configuration information describing a previous configuration of the connected device ([0021] In turn, the source computing device can establish, for each type of destination computing device, a “deployment” predictive model that is specifically tailored to the configuration (i.e., software and hardware capabilities) of the destination computing device. Note: The source computing device establishing a deployment predictive model  for each type of destination computing device demonstrates that there was a match in the configuration); 
and in response to determining that the received fingerprint does not match the stored fingerprint ([0021] The source computing device can alternatively. Note: Demonstrates that there is an alternate plan in case it does not match).
However, the system of Duesterwald, Borthakur, and Mathew does not explicitly disclose: sending a request to the connected device to provide configuration information that describes a current software and/or hardware configuration information of the connected device.
Ansari teaches, in an analogous system: sending a request to the connected device to provide configuration information that describes a current software and/or hardware configuration information of the connected device ([0115] A request from a particular gateway device 10 is received in the service management center 50, indicating that the device 10 needs the configuration data or software to implement the application service or feature thereof. In response, the service management center 50 sends the necessary configuration data or software through the wide area network 99 to the gateway device 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Duesterwald, Borthakur, and Mathew to incorporate the teachings of Ansari to request for configuration data and in response send the configuration data. One would have been motivated to do this modification because doing so would give the benefit of enabling that device to deliver the server functionality for the application service or the feature to its associated one or more endpoint device(s) that implement the client functions regarding the particular application service as taught by Ansari paragraph [0115].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dhanakshirur et al (US 8402437 B2) discloses a System And Method For Updating Initialization Parameters For Application Software From Within A Software Development Environment.
Vasseur et al (US 20170279833 A1) discloses EDGE-BASED MACHINE LEARNING FOR ENCODING LEGITIMATE SCANNING.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAITANYA RAMESH JAYAKUMAR whose telephone number is (571)272-3369. The examiner can normally be reached Mon-Fri 7am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHAITANYA R JAYAKUMAR/              Examiner, Art Unit 2128      

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128